 1                                                                      The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      SHOUKAT H ALI, et. al.                               No. C19-01260 TSZ
10
                           Plaintiff,                      THIRD STIPULATION AND
11                                                         ORDER FOR EXTENSION OF JOINT
                     v.                                    STATUS REPORT AND ANSWER
12                                                         DEADLINES
      MICHAEL RICHARD POMPEO, et al.,
13
14                           Defendants.

15
16         The Parties, through undersigned counsel, hereby STIPULATE and AGREE that

17   Defendants’ Answer may be extended from April 3, 2020 to June 2, 2020. The deadline for the

18   filing of the Joint Status Report may also be extended from March 20, 2020, to May 19, 2020.

19   Good cause exists for the requested extensions. Plaintiffs are about to appear at the Consulate

20   for the final action interviews on March 20, 2020. In addition, the parties are discussing the

21   possible resolution of this matter after such interview.

22   //

23   //
     //
24
     //
25
     //
26
27

     THIRD STIPLUATION AND ORDER FOR EXTENSION                             UNITED STATES ATTORNEY
     OF DEADLINES (C19-01260 TSZ) - 1                                       1201 PACIFIC AVE., STE. 700
                                                                               TACOMA, WA 98402
                                                                                 (253) 4258-3800
     Dated: March 18, 2020
 1                                                      Respectfully submitted,
 2
 3                                                      United States Attorney’s Office

 4   s/ Bart Klein                                      /s/ Michelle R. Lambert
     BART KLEIN WSBA #10909                             MICHELLE R. LAMBERT
 5   Law Offices of Bart Klein                          NYS#4666657
 6   WSBA # 10909                                       Assistant United States Attorney
     605 First Avenue South, Suite 500                  United States Department of Justice
 7   Seattle, WA 98104                                  1201 Pacific Avenue, Suite 700
     Tel.: (206) 624-3787                               Tacoma, WA 98402
 8   Fax: (206) 624-6371                                Tel.: (253) 428-3824
     Bart.Klein@bartklein.com                           Email: michelle.lambert@usdoj.gov
 9
10   Attorney for Plaintiffs                            Attorney for Defendants

11
12                                              ORDER
            The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer is
13
     due on June 2, 2020 and the Joint Status Report is due on May 19, 2020.
14
15
16          DATED this 19th day of March, 2020.


                                                        A
17
18
19                                                      Thomas S. Zilly
                                                        United States District Judge
20
21
22
23
24
25
26
27

     THIRD STIPLUATION AND ORDER FOR EXTENSION                          UNITED STATES ATTORNEY
     OF DEADLINES (C19-01260 TSZ) - 2                                    1201 PACIFIC AVE., STE. 700
                                                                            TACOMA, WA 98402
                                                                              (253) 4258-3800
